DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
2.	Claims 11-12, 19-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 5/3/2022.
3.	Applicant’s election without traverse of Species 1 in the reply filed on 5/3/2022 is acknowledged.
Drawings
4.	The drawings are objected to because Step S402 (Figure 12) does not match its description in the specification ([0131]).  It is, rather, a duplicate of step S401.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
5.	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the hydraulic connections between hydraulic control valves (52, 55) and the master cylinder (40) must be shown or the feature(s) canceled from the claim(s) 2.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
6.	The drawings are objected to because it is unclear how the rear brake lines are connected.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


    PNG
    media_image1.png
    1013
    808
    media_image1.png
    Greyscale

Claim Objections
7.	Claims 6, 8, 9, 15-17 are objected to because of the following informalities: 
Claims 6 and 15 each recite “in front-wheel-side hydraulic passage”, which should be changed to --in a front-wheel-side hydraulic passage--.
Claims 8, 9, 16, 17 each recite “in rear-wheel-side hydraulic passage”.  In claims 8 and 16, “in rear-wheel-side hydraulic passage” should be changed to --in a rear-wheel-side hydraulic passage--.  In claims 9 and 17, “in rear-wheel-side hydraulic passage” should be changed to --in the rear-wheel-side hydraulic passage--.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
8.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

9.	Claims 1-10, 13-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 4 and 5 each recite “the hydraulic passage”.  Antecedent claim 1 introduces multiple hydraulic passages.  It is unclear which one the applicant is referring to.
Claims 4-6, 8-9, 13-17 each have parenthetical limitations.  It is unclear whether or not the limitations in parentheses are required.
Claims 6 and 15 each recite “a fifth hydraulic control valve for regulating a hydraulic pressure in a rear-wheel-side hydraulic passage”.  Claims 8 and 16 each recite “a second hydraulic control valve for regulating a hydraulic pressure in a front-wheel-side hydraulic passage”.  Claim 2 recites “a second hydraulic control valve configured to regulate a hydraulic pressure in a hydraulic passage for connecting the first chamber of the pedal cylinder unit to a fourth chamber of the master cylinder unit” and “a fifth hydraulic control valve configured to regulate a hydraulic pressure in a hydraulic passage for connecting the fourth chamber of the master cylinder unit to the wheel cylinder”.  The specification provides support for both sets of incompatible definitions.  The discrepancy between the functions and names of the valves makes it unclear how many valves are required and how they reconcile.  It is unclear if the claimed second, fifth and sixth hydraulic control valves supplement the hydraulic control valve of antecedent claim 1 or include it.  The names of the valves have been interpreted as labels, rather than a representative number of valves.
Claim 17 recites the limitation "the specified leakage determination reference pressure" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 17 recites “the difference in pressure” (Line 6).  The antecedent claims 13 and 16 each introduce a “difference in pressure” (Claim 13: Line 9; Claim 16: Line 11).  It is unclear which is required.
Claim Rejections - 35 USC § 102
10.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
11.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

12.	Claim(s) 1-4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Park (US 2019/0100180).
As per claim 1, Park discloses an apparatus (Abstract) for controlling an ESC-integrated regenerative braking system, comprising: 
a pedal cylinder unit (20) connected to a reservoir unit (30) storing oil ([0009]) therein, the pedal cylinder unit configured to generate a hydraulic pressure by pressing a brake pedal (10); 
a motor (120) configured to be driven by an electrical signal output in response to a displacement of the brake pedal ([0030]); 
a master cylinder unit (110) connected to the pedal cylinder unit and configured to form a hydraulic pressure for braking through a master piston (114; [0074]) moving forward and backward by the driving of the motor; 
a control unit (300) configured to detect a leakage of oil while a vehicle is traveling or stops, based on a change in pressure in a hydraulic passage, during single-stage control, two-stage control, single-stage single-acting control, or two-stage single-acting control of the master cylinder unit (1000; [0016], [0107]); and 
a hydraulic control valve (221) provided in a hydraulic passage for connecting the reservoir unit to a wheel cylinder configured to brake each wheel, the hydraulic control valve being opened and closed under control of the control unit ([0036]). 
As per claim 2, Park discloses the apparatus according to claim 1, wherein the hydraulic control valve comprises: 
a first hydraulic control valve (60) configured to regulate a hydraulic pressure in a hydraulic passage for connecting the reservoir unit to a first chamber (20a) of the pedal cylinder unit; 
a second hydraulic control valve (261) configured to regulate a hydraulic pressure in a hydraulic passage for connecting the first chamber of the pedal cylinder unit to a fourth chamber (113) of the master cylinder unit; 
a third hydraulic control valve (262) configured to regulate a hydraulic pressure in a hydraulic passage for connecting a second chamber (20b) of the pedal cylinder unit to a third chamber (112) of the master cylinder unit; 
a fourth hydraulic control valve (221c) configured to regulate a hydraulic pressure in a hydraulic passage for connecting the third chamber of the master cylinder unit to the wheel cylinder; 
a fifth hydraulic control valve (221b) configured to regulate a hydraulic pressure in a hydraulic passage for connecting the fourth chamber of the master cylinder unit to the wheel cylinder; and 
a sixth hydraulic control valve (222c, 222b) configured to regulate a hydraulic pressure in a hydraulic passage for connecting the fourth hydraulic control valve to the fifth hydraulic control valve. 
As per claim 3, Park discloses the apparatus according to claim 1, wherein: 
the single-stage control is defined as controlling the braking to be performed by pushing the master piston of the master cylinder unit toward a third chamber ([0079], [0080]) to pressurize oil; 
the two-stage control is defined as controlling the braking to be performed by pulling the master piston of the master cylinder unit toward a fourth chamber ([0079], [0080]) to pressurize oil; 
the single-stage single-acting control is defined as controlling the braking to be performed only by a front-wheel-side wheel cylinder ([0079], [0080]) through the single-stage control; and 
the two-stage single-acting control is defined as controlling the braking to be performed only by a rear-wheel-side wheel cylinder ([0079], [0080]) through the two-stage control. 
As per claim 4, Park discloses the apparatus according to claim 1, wherein: 
the control unit monitors a displacement of the master piston and a pressure in the hydraulic passage using a pressure sensor (420; [0107]) during the single-stage control of the master cylinder unit; 
when the displacement of the master piston is a specified leakage determination reference displacement, if a difference in pressure (required pressure-formed pressure) is equal to or greater than a specified reference pressure difference, the control unit determines that the leakage of oil occurs ([0109]); and 
if the difference in pressure (required pressure-formed pressure) is less than the specified reference pressure difference, the control unit outputs a suspect signal indicating that there is a possibility of leakage and performs a transition to the two-stage control ([0121]). 
Claim Rejections - 35 USC § 103
13.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

14.	Claim(s) 6-10, 13, 15-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park (US 2019/0100180) in view of Nakamura (US 2007/0176486).
As per claim 13, Park discloses a method of controlling an ESC-integrated braking system ([0004]) using a control unit (300), for detecting a leakage of oil while a vehicle is traveling or stops, based on a change in pressure in a hydraulic passage, during single-stage control, two-stage control, single-stage single-acting control, or two-stage single-acting control of a master cylinder unit of an ESC-integrated regenerative braking system, the method comprising: 
monitoring a displacement of a master piston (114; [0074]) and a pressure in the hydraulic passage using a pressure sensor (420; [0107]) during the single-stage control of the master cylinder unit; 
when the displacement of the master piston is a specified leakage determination reference displacement, determining that the leakage of oil occurs if a difference in pressure (required pressure-formed pressure) is equal to or greater than a specified reference pressure difference ([0109]); and 
outputting a suspect signal indicating that there is a possibility of leakage and performing a transition to the two-stage control if the difference in pressure (required pressure-formed pressure) is less than the specified reference pressure difference ([0121]).  Park does not disclose regenerative braking.  
Nakamura discloses a method of controlling an ESC-integrated regenerative braking system ([0010]).  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the brake system of Park by providing regenerative braking capability as taught by Nakamura in order to conserve energy and reduce brake pad wear.
As per claim 6, Park discloses the apparatus according to claim 1, wherein: 
when the leakage of oil is detected during the two-stage control, the control unit shuts off a fifth hydraulic control valve (221c; [0097]) for regulating a hydraulic pressure in a rear-wheel-side hydraulic passage (Fig. 2), but does not disclose controlling a separation valve in response to a leak detected from a difference between a measured pressure and a target pressure.
Nakamura discloses a brake control system wherein when the leakage of oil is detected during the two-stage control, the control unit shuts off a sixth hydraulic control valve (60; S32) as a split shut-off valve (60) and switches to the single-stage single-acting control for a front wheel (S38); and 
during the single-stage single-acting control, when a displacement of the master piston reaches a leakage determination reference displacement, if a front-wheel-side formed pressure is less than a specified leakage determination reference pressure (reference pressure when controlling front-wheel-side wheel cylinder, which is pressure at the time of transition+pressure corresponding to piston displacement) and a difference in pressure (required pressure for front-wheel-side wheel cylinder control-pressure in front-wheel-side hydraulic passage) is equal to or greater than a predetermined reference pressure difference, the control unit determines that the leakage of oil occurs in the front-wheel-side hydraulic passage (S30, S40; [0083]).  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the brake system of Park by detecting brake leakage based on a difference between a target pressure and a measured pressure as taught by Nakamura in order to provide improved leak detection.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the brake system of Park by controlling the brake valves in response to detecting a brake leakage as taught by Nakamura in order to provide failsafe braking.
As per claim 7, Park and Nakamura disclose the apparatus according to claim 6, wherein the control unit brakes only the front wheel during the single-stage single-acting control, and compensates for the required pressure to generate a required pressure higher than the reference pressure, based on a predetermined equation, in order to realize a deceleration as in a normal state in which front and rear wheels are controllable together when there is no leakage (S38). 
As per claim 8, Park discloses the apparatus according to claim 1, wherein: 
when the leakage of oil is detected during the single-stage control, the control unit shuts off a second hydraulic control valve (221a; [0096]) for regulating a hydraulic pressure in a front-wheel-side hydraulic passage (Fig. 2), but does not disclose controlling a separation valve in response to a leak detected from a difference between a measured pressure and a target pressure.
Nakamura discloses a brake control system wherein when the leakage of oil is detected during the single-stage control, the control unit shuts off a sixth hydraulic control valve (60; S32) as a split shut-off valve (60) and switches to the two-stage single-acting control for a rear wheel (S42); and 
during the two-stage single-acting control, when a displacement of the master piston reaches a leakage determination reference displacement, if a rear-wheel-side formed pressure is less than a specified leakage determination reference pressure (reference pressure when controlling rear-wheel-side wheel cylinder, which is pressure at the time of transition+pressure corresponding to piston displacement) and a difference in pressure (required pressure for rear-wheel-side wheel cylinder control-pressure in rear-wheel-side hydraulic passage) is equal to or greater than a predetermined reference pressure difference, the control unit determines that the leakage of oil occurs in the rear-wheel-side hydraulic passage (S36; [0087]).  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the brake system of Park by detecting brake leakage based on a difference between a target pressure and a measured pressure as taught by Nakamura in order to provide improved leak detection.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the brake system of Park by controlling the brake valves in response to detecting a brake leakage as taught by Nakamura in order to provide failsafe braking.
As per claim 9, Park and Nakamura disclose the apparatus according to claim 8, wherein when the displacement of the master piston reaches the leakage determination reference displacement, if the rear-wheel-side formed pressure is equal to or greater than the specified leakage determination reference pressure (reference pressure when controlling rear-wheel-side wheel cylinder, which is pressure at the time of transition+pressure corresponding to piston displacement) and the difference in pressure (required pressure for rear-wheel-side wheel cylinder control-pressure in rear-wheel-side hydraulic passage) is less than the predetermined reference pressure difference, the control unit determines that the leakage of oil occurs in the front-wheel-side hydraulic passage (S40; [0089]). 
As per claim 10, Park and Nakamura disclose the apparatus according to claim 8, wherein the control unit brakes only the rear wheel during the two-stage single-acting control, and compensates for the required pressure to generate a required pressure higher than the reference pressure, based on a predetermined equation, in order to realize a deceleration as in a normal state in which front and rear wheels are controllable together when there is no leakage (S40; [0089]). 
As per claim 15, Park and Nakamura disclose the method according to claim 13, further comprising, when the leakage of oil is detected during the two-stage control: shutting off a fifth hydraulic control valve (221c; [0097]) for regulating a hydraulic pressure in a rear-wheel-side hydraulic passage (Fig. 2), but does not disclose controlling a separation valve in response to a leak detected from a difference between a measured pressure and a target pressure.
Nakamura discloses a brake control system wherein when the leakage of oil is detected during the two-stage control: shutting off a sixth hydraulic control valve (60; S32) as a split shut-off valve (60) and switching to the single-stage single-acting control for a front wheel (S38); and 
during the single-stage single-acting control, when the displacement of the master piston reaches the leakage determination reference displacement, determining that the leakage of oil occurs in a front-wheel-side hydraulic passage if a front-wheel-side formed pressure is less than a specified leakage determination reference pressure (reference pressure when controlling front-wheel-side wheel cylinder, which is pressure at the time of transition+pressure corresponding to piston displacement) and a difference in pressure (required pressure for front-wheel-side wheel cylinder control-pressure in front-wheel-side hydraulic passage) is equal to or greater than a predetermined reference pressure difference (S30, S40; [0083]).  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the brake system of Park by detecting brake leakage based on a difference between a target pressure and a measured pressure as taught by Nakamura in order to provide improved leak detection.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the brake system of Park by controlling the brake valves in response to detecting a brake leakage as taught by Nakamura in order to provide failsafe braking.
As per claim 16, Park and Nakamura disclose the method according to claim 13, further comprising, when the leakage of oil is detected during the single-stage control: shutting off a second hydraulic control valve (221a; [0096]) for regulating a hydraulic pressure in a front-wheel-side hydraulic passage (Fig. 2), but does not disclose controlling a separation valve in response to a leak detected from a difference between a measured pressure and a target pressure.
Nakamura discloses a brake control system wherein when the leakage of oil is detected during the single-stage control: shutting off a sixth hydraulic control valve (60; S32) as a split shut-off valve (60) and switching to the two-stage single-acting control for a rear wheel (S42); and 
during the two-stage single-acting control, when the displacement of the master piston reaches the leakage determination reference displacement, determining that the leakage of oil occurs in a rear-wheel-side hydraulic passage if a rear-wheel-side formed pressure is less than a specified leakage determination reference pressure (reference pressure when controlling rear-m wheel-side wheel cylinder, which is pressure at the time of transition+pressure corresponding to piston displacement) and a difference in pressure (required pressure for rear-wheel-side wheel cylinder control-pressure in rear-wheel-side hydraulic passage) is equal to or greater than a predetermined reference pressure difference (S36; [0087]).  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the brake system of Park by detecting brake leakage based on a difference between a target pressure and a measured pressure as taught by Nakamura in order to provide improved leak detection.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the brake system of Park by controlling the brake valves in response to detecting a brake leakage as taught by Nakamura in order to provide failsafe braking.
As per claim 17, Park and Nakamura disclose the method according to claim 16, further comprising, when the displacement of the master piston reaches the leakage determination reference displacement, determining that the leakage of oil occurs in the front-wheel-side hydraulic passage if the rear-wheel-side formed pressure is equal to or greater than the specified leakage determination reference pressure (reference pressure when controlling rear-wheel-side wheel cylinder, which is pressure at the time of transition+pressure corresponding to piston displacement) and the difference in pressure (required pressure for rear-wheel-side wheel cylinder control-pressure in rear-wheel-side hydraulic passage) is less than the predetermined reference pressure difference (S30, S36; 0083]). 
As per claim 18, Park and Nakamura disclose the method according to claim 16, wherein, in order to realize a deceleration as in a normal state in which front and rear wheels are controllable together when there is no leakage by braking only the rear wheel during the two-stage single-acting control, compensating for the required pressure to generate a required pressure greater than the reference pressure, based on a predetermined equation, and the required pressure greater than the reference pressure is generated based on 4-wheel braking force/rear wheel braking force * required pressure in normal state (S42; [0089]). 
Allowable Subject Matter
15.	Claims 5 and 14 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
16.	The following is a statement of reasons for the indication of allowable subject matter: The prior art does not disclose the control unit determines that an internal leakage occurs due to foreign substances trapped in the hydraulic control valve or a seal cup and the hydraulic control valve or seal cup is in a normal state due to removal of the foreign substances therefrom (Claims 5 and 14).
Conclusion
17.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Brake systems
Ganzel (US 2019/0100189).
Jung et al (US 2019/0100183).
Miyazaki et al (US 2012/0235469).
Nakamura et al (US 2012/0212044).
18.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN M BOWES whose telephone number is (571)270-5787. The examiner can normally be reached M-F, 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

STEPHEN M. BOWES IV
Examiner
Art Unit 3657



/STEPHEN M BOWES/Examiner, Art Unit 3657                    

/Robert A. Siconolfi/Supervisory Patent Examiner, Art Unit 3657